                                            Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY GEORGE,                             Case No. 20-cv-03244-SI
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 13, 14, 15
                                  10     RALPH DIAZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Joseph Anthony George, a prisoner at the Pelican Bay State Prison, filed this pro se civil

                                  14   rights action under 42 U.S.C. § 1983. The court reviewed his complaint and dismissed it with leave

                                  15   to amend; the court also denied his requests for a temporary restraining order and appointment of

                                  16   counsel. Plaintiff has filed an amended complaint that is now before the court for review pursuant

                                  17   to 28 U.S.C. § 1915A. Plaintiff also has filed a second request for a temporary restraining order and

                                  18   second request for appointment of counsel that are now before the court for review.

                                  19

                                  20                                            BACKGROUND

                                  21      A. Allegations of Amended Complaint

                                  22          The amended complaint concerns prison officials’ response to Covid-19, a disease caused

                                  23   by the novel coronavirus (also known as SARS-CoV-2). Plaintiff sues Ralph Diaz, the Secretary of

                                  24   the California Department of Corrections and Rehabilitation (CDCR); Clark Kelso, the “Director of

                                  25   Medical Services Statewide”; Bill Woods, the Chief Medical Officer at Pelican Bay; and Xavier

                                  26   Becerra, the California Attorney General. Docket No. 13 at 2.

                                  27          The amended complaint alleges that Covid-19 has become widespread in the California

                                  28   prison system because not all inmate transfers were stopped when Covid-19 first arrived in the
                                            Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 2 of 7




                                   1   California prison system. Id. at 3. “All the Covid-19 hotspots are being concealed from inmates

                                   2   and the public.” Id. There allegedly have been 25 inmates and staff members who have died,

                                   3   hundreds of staff members who have become infected and thousands of inmates who have become

                                   4   infected with Covid-19. Id. The CDCR allegedly has released some prisoner because inmates were

                                   5   unable to do social distancing. Id. at 2.

                                   6          The amended complaint further alleges that plaintiff, who has heart disease and other

                                   7   undescribed “serous medical conditions,” is in the security housing unit (SHU) at Pelican Bay and

                                   8   soon will reach the end of his SHU term. Id. at 3. Transferring plaintiff from a Covid-19 safe zone

                                   9   to a Covid-19 hot spot allegedly “constitutes an unreasonable risk of future harm” to him if he

                                  10   contracts Covid-19. Id. at 2-3. (There is no allegation that prison officials actually have a plan in

                                  11   place to transfer plaintiff upon completion of his SHU term or otherwise at this time.) Plaintiff

                                  12   allegedly filed two inmate appeals requesting that he be given a mask, that others wear masks, and
Northern District of California
 United States District Court




                                  13   that he not be transferred; he is awaiting a final decision on his inmate appeal. Id. at 4.

                                  14          The amended complaint does not allege any specific acts or omissions by defendants, and

                                  15   alleges only that defendants Diaz, Kelso, Robertson, and Wood “can each implement a practice, or

                                  16   appeal to the Governor to issue an order to stop all transfers except for emergencies or other

                                  17   extraordinary circumstances but each defendant . . . has failed to act.” Id. at 4.

                                  18          Plaintiff’s original complaint had alleged that defendants had no plan to prevent or treat

                                  19   inmates or staff in the event of an outbreak of Covid-19. See Docket No. 1. He does not include

                                  20   those allegations in his amended complaint.

                                  21

                                  22      B. Second Motion For Temporary Restraining Order and Preliminary Injunction

                                  23          Plaintiff has filed a second motion for a temporary restraining order (TRO) and preliminary

                                  24   injunction seeking an order preventing his transfer “until vaccinated for Covid-19.” Docket No. 14

                                  25   at 3. This motion is two pages in length and is unsupported by any evidence. The motion indicates

                                  26   that plaintiff is in the middle of exhausting administrative remedies on an inmate appeal in which

                                  27   he requested masks and to avoid transfer to another prison.

                                  28
                                                                                          2
                                               Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 3 of 7




                                   1          C. Judicially Noticed Facts

                                   2             A court may take judicial notice of facts that are not subject to reasonable dispute because

                                   3   they are generally known or are capable of accurate and ready determination. Fed. R. Evid. 201(b).

                                   4   The court may take judicial notice of matters of public record, such as the existence and authenticity

                                   5   of a document, but cannot take judicial notice of the truth of its contents. See Lee v. City of Los

                                   6   Angeles, 250 F.3d 668, 689–90 (9th Cir. 2001); see, e.g., id. (court could judicially notice existence

                                   7   of waiver of extradition and that it was signed by plaintiff, but could not judicially notice that it was

                                   8   a valid waiver when no court had approved it). The court can take judicial notice of “public records

                                   9   and government documents available from reliable sources on the Internet, such as websites run by

                                  10   governmental agencies.” Gerritsen v. Warner Bros. Entm't Inc., 112 F.Supp.3d 1011, 1033 (C.D.

                                  11   Cal. 2015) (internal quotations omitted).

                                  12             The court takes judicial notice of two facts that illustrate that the governmental response to
Northern District of California
 United States District Court




                                  13   the Covid-19 pandemic has evolved in the several months the pandemic has been in the United

                                  14   States. First, the Centers for Disease Control first recommended the use of cloth face coverings in

                                  15   public settings on April 3, 2020.       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

                                  16   sick/cloth-face-cover.html. Second, the California statewide stay-at-home order was not issued until

                                  17   March 19, 2020.       California Governor Newsom issued Executive Order N-33-20 on March 19,

                                  18   2020, directing residents to heed the Order of the State Public Health Officer dated March 19, 2020,

                                  19   which ordered individuals living in California “to stay home or at their place of residence” with

                                  20   certain exceptions. https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-N-

                                  21   33-20-COVID-19-HEALTH-ORDER.pdf.

                                  22             The court also takes judicial notice of materials on the CDCR’s website that reflect that the

                                  23   CDCR has prepared plans to address the spread of Covid-19 in the California prison system. There

                                  24   is an entire section of the CDCR’s website devoted to the Covid-19 situation and response efforts.

                                  25   https://www.cdcr.ca.gov/covid19/. There also is a section that has been updated numerous times to

                                  26   provide interim guidance for health care providers in the California prison system in the Covid-19

                                  27   era.      https://cchcs.ca.gov/covid-19-interim-guidance/. The CDCR’s website also includes a

                                  28   “Movement Matrix” that describes updated restrictions on inmate transfers and inmate intake as part
                                                                                           3
                                            Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 4 of 7




                                   1   of   the      Covid-19      response,    including       substantial   limits   on   inmate     transfers.

                                   2   https://www.cdcr.ca.gov/covid19/wp-content/uploads/sites/197/2020/08/R-COVID-Movement-

                                   3   Matrix.pdf?label=Movement%20Matrix&from=https://www.cdcr.ca.gov/covid19/. That document

                                   4   states at the outset: “1. To reduce the likelihood of COVID-19 spreading from one location to

                                   5   another, movement shall be limited to that which is necessary for clinical care, medical isolation or

                                   6   quarantine, reduction of overcrowding, and serious custody concerns. 2. If transfer from one

                                   7   institution to another must take place, pre and post transfer quarantine and COVID-19 testing shall

                                   8   be performed.” Id. Importantly, the court does not take judicial notice that the plans discussed on

                                   9   the CDCR’s website have been implemented, are sufficient or will be effective. Rather, the court

                                  10   only takes judicial notice that the CDCR has developed plans to address the Covid-19 problem in

                                  11   California prisons.

                                  12
Northern District of California
 United States District Court




                                  13                                                 DISCUSSION

                                  14             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                  15   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  16   § 1915A(a). The court must identify any cognizable claims, and dismiss any claims which are

                                  17   frivolous, malicious, fail to state a claim upon which relief may be granted, or seek monetary relief

                                  18   from a defendant who is immune from such relief. See id. at § 1915A(b)(1),(2). Pro se complaints

                                  19   must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                  20             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  21   right secured by the Constitution or laws of the United States was violated, and (2) that the violation

                                  22   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  23   (1988).

                                  24             Although a complaint “does not need detailed factual allegations, . . . a plaintiff's obligation

                                  25   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

                                  26   and a formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations

                                  27   must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                  28
                                                                                            4
                                            Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 5 of 7




                                   1   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   2   claim to relief that is plausible on its face.” Id. at 570.

                                   3           Deliberate indifference to an inmate’s serious medical needs violates the Eighth

                                   4   Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S.

                                   5   97, 104 (1976); Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004). To establish an Eighth

                                   6   Amendment claim on a condition of confinement, such as medical care, a prisoner-plaintiff must

                                   7   show: (1) an objectively, sufficiently serious, deprivation, and (2) the official was, subjectively,

                                   8   deliberately indifferent to the inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834

                                   9   (1994). A defendant is deliberately indifferent if he knows that an inmate faces a substantial risk of

                                  10   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer, 511

                                  11   U.S. at 837. The defendant must not only “be aware of facts from which the inference could be

                                  12   drawn that a substantial risk of serious harm exists,” but he “must also draw the inference.” Id.
Northern District of California
 United States District Court




                                  13           In dismissing the original complaint with leave to amend, the court explained that the

                                  14   complaint “falters on the deliberate indifference prong of an Eighth Amendment claim. Plaintiff’s

                                  15   allegations that prison officials have no plans for prevention, treatment, medical staff, or equipment

                                  16   to address Covid-19 in the prisons are not plausible, given the ample evidence (of which this court

                                  17   has taken judicial notice) that the CDCR has prepared plans to address Covid-19 in the prison

                                  18   population.” Docket No. 9 at 5. The court also explained that plaintiff needed to allege deliberate

                                  19   indifference by the named defendants. See id. at 6.

                                  20           The same problems plague the amended complaint. Plaintiff intimates that Covid-19 runs

                                  21   unchecked in the prison population because prison officials are doing nothing, but that is

                                  22   contradicted by the information on the CDCR’s website of which the court has taken judicial notice.

                                  23   Although the court generally may not consider materials outside the pleading when reviewing the

                                  24   sufficiency of an amended complaint, it may consider matters subject to judicial notice, such as the

                                  25   records on the CDCR’s website. See Khoja v. Orexigen Therapeutics, 899 F.3d 988, 998-99 (9th

                                  26   Cir. 2018). Here, the court mentioned the materials on the CDCR’s website when it dismissed the

                                  27   original complaint, and plaintiff makes no effort to address those materials or allege anything

                                  28   showing the inadequacy of the CDCR’s current response to Covid-19.
                                                                                            5
                                            Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 6 of 7




                                   1          The amended complaint fails to state a claim for deliberate indifference to plaintiff’s serious

                                   2   medical needs. The amended complaint alleges that plaintiff does not want to be transferred to a

                                   3   “Covid-19 hotspot” but does not allege that prison officials actually have any plans to transfer him.

                                   4   Nor does he allege that the CDCR’s plans that include restrictions on inmate movements and impose

                                   5   safety precautions during the limited inmate transfers that do take place reflect deliberate

                                   6   indifference. The amended complaint also alleges that Covid-19 is widespread in the CDCR but

                                   7   does not allege that the CDCR is not taking steps to address the disease. The amended complaint

                                   8   does not allege any particular wrongdoing or specific action that any defendant has taken that

                                   9   suggests deliberate indifference to his serious medical needs. The bare allegations of the existence

                                  10   of a disease and a desire to avoid contracting it simply are not enough to state a claim against any

                                  11   defendant for deliberate indifference. Covid-19 is certainly a serious problem, but this plaintiff has

                                  12   failed to allege facts that suggest the presence of the mental state necessary for an Eighth
Northern District of California
 United States District Court




                                  13   Amendment claim. It is “‘only the unnecessary and wanton infliction of pain implicates the Eighth

                                  14   Amendment.’”     Farmer, 511 U.S. at 834 (internal quotation marks, emphasis, and citations

                                  15   omitted)). “To violate the Cruel and Unusual Punishments Clause, a prison official must have a

                                  16   ‘sufficiently culpable state of mind,’” which is one of “deliberate indifference” to inmate health or

                                  17   safety. Id. Even with liberal construction, the complaint cannot reasonably be read to allege any

                                  18   facts suggestive of deliberate indifference. The amended complaint must be dismissed for failure

                                  19   to state a claim upon which relief may be granted. Further leave to amend is not granted because

                                  20   the court already explained the shortcomings in the deliberate-indifference claim and plaintiff was

                                  21   unable or unwilling to cure those problems in his amended complaint.

                                  22          Plaintiff’s second request for a TRO and preliminary injunction and second request for

                                  23   appointment of counsel are DENIED because this action is being dismissed and for the reasons

                                  24   stated at pages 6-10 in the order of dismissal with leave to amend. Docket Nos. 14 and 15.

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                            Case 3:20-cv-03244-SI Document 16 Filed 08/24/20 Page 7 of 7




                                   1                                            CONCLUSION

                                   2           This action is dismissed for failure to state a claim upon which relief may be granted. The

                                   3   clerk shall close the file.

                                   4           IT IS SO ORDERED.

                                   5   Dated: August 24, 2020

                                   6                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
